DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12 July 2021.
Applicant's election with traverse of Invention I in the reply filed on 12 July 2021 is acknowledged.  The traversal is on the ground(s) that the examiner is certain to find references directed to both the structure and the additive manufacturing method in the same search.  This is not found persuasive because even though the examiner would likely find some general references suggesting additive manufacturing in the apparatus search and vice versa, the examiner would be required to do a further search in each area to find all available and relevant art for each of the inventions. Because of this, there is a search burden and the restriction is upheld.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9-11, and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amador (US 20160273657).
Regarding claim 1, Amador discloses A rotating seal (Par. 0001) rotatable about a rotational axis (Par. 0003, item 18) and comprising: a body having a first surface disposable to face the rotational axis (Figure 3, item 54) and a second surface disposable to contact with a stationary element (Figure 3, item 60 and Figure 2 further shows the stationary element 20. Paragraph 0003 further describes that item 20 is not rotating), the body defining a cooling channel comprising: one or more entrance channels respectively extending from the first surface (Figure 3, item 42); one or more exit channels (Figure 3, item 44); and a plenum extending circumferentially through the body (Figure 3, item 72) and having a hot side adjacent to the second surface (Figure 3, item 44a shows what is being considered the hot side. The term “a hot side” does not provide significant limitation as the limitations of “hot” are not defined), the plenum being fluidly interposed between the one or more entrance channels and the one or more exit channels (Figure 3, item 72) whereby fluid exiting the one or more entrance channels and entering the plenum impinges against the hot side (Par. 0020).
Regarding claim 2, Amador discloses the first surface comprises an axial surface disposable to face radially inwardly toward the rotational axis (Figure 3, items 52 and 54) and the second surface is disposable to face axially toward the stationary element (Figure 3, item 60).
Regarding claim 3, Amador discloses the one or more entrance channels and the one or more exit channels have circular cross-sections (Figure 4, item 42 shows the entrance channels being circular and Figure 6, item 44 shows the exit channels being circular).
Regarding claim 5, Amador discloses the plenum has a racetrack-shaped cross-section (The specification does not define the limitations of “racetrack-shaped” and because racetracks can have an almost infinite number of shapes, the limitation is very broad. Figure 3 shows the plenum having a rectangular shape with chamfered corners, which is being considered a racetrack-shaped cross section) and a larger cross-sectional area than the one or more entrance channels and the one or more exit channels (Figure 3 shows the cross section of 72 is larger than either the entrance and exit).
Regarding claim 6, Amador discloses the plenum comprises a protrusion surface portion that protrudes toward the one or more entrance channels (Figure 9 shows a projection (70) projecting towards the entrance channel 42. All of the embodiments of figures 3-9 meet the limitations of claim 1 but figure 3 was the clearest to point to for the rejection).
Regarding claim 7, Amador discloses the one or more entrance channels are oriented along a radial dimension relative to the rotational axis (Figure 3, item 42) and the one or more exit channels are angled relative to the radial dimension (Figure 3, item 44 shows the exit being angled (90 degrees is an angle) relative to the radial dimension).
Regarding claim 9, Amador discloses A turbine section of a gas turbine engine having an engine centerline (Par. 0002), the turbine section comprising: stationary and rotating seals (Figure 2, items 40 and 22 and par. 0003), which are stationary and rotatable relative to the engine centerline (Par. 0003), respectively, the rotating seal comprising: a body having a first surface disposable to face the engine centerline (Figure 3, items 52 and 54) and a second surface disposable to contact with the stationary element (Figure 3, item 60), the body defining a cooling channel comprising: one or more entrance channels respectively extending from the first surface (Figure 3, item 42); one or more exit channels (Figure 3, item 44); and a plenum extending circumferentially through the body (Figure 3, item 72) and having a hot side adjacent to the second surface (Figure 3, item 44a shows what is being considered the hot side. The term “a hot side” does not provide significant limitation as the limitations of “hot” are not defined), the plenum being fluidly interposed between the one or more entrance channels and the one or more exit channels whereby fluid exiting the one or more entrance channels and entering the plenum flows along outer surfaces of the one or more entrance channels and impinges against the hot side (Paragraph 0003 describes the fluid movement).
Regarding claim 10, Amador discloses the stationary and rotating seals face in the forward and aft directions (Figure 2, items 20 and 60), respectively, or the stationary and rotating seals face in the aft and forward directions (Figure 2, items 20 and 60), respectively, and the first surface comprises an axial surface disposable to face radially inwardly toward the engine centerline (Figure 3, items 52 and 54) and the second surface is disposable to face axially toward the stationary element (Figure 3, item 60).
Regarding claim 11, Amador discloses the one or more entrance channels and the one or more exit channels have circular cross-sections (Figure 4, item 42 shows the entrance channels being circular and Figure 6, item 44 shows the exit channels being circular).
Regarding claim 13, Amador discloses the plenum has a racetrack-shaped cross-section (The specification does not define the limitations of “racetrack-shaped” and because racetracks  and a larger cross-sectional area than the one or more entrance channels and the one or more exit channels (Figure 3 shows the cross section of 72 is larger than either the entrance and exit).
Regarding claim 14, Amador discloses the plenum comprises a protrusion surface portion that protrudes toward the one or more entrance channels (Figure 9 shows a projection (70) projecting towards the entrance channel 42. All of the embodiments of figures 3-9 meet the limitations of claim 1 but figure 3 was the clearest to point to for the rejection).
Regarding claim 15, Amador discloses the one or more entrance channels are oriented along a radial dimension relative to the rotational axis (Figure 3, item 42) and the one or more exit channels are angled relative to the radial dimension (Figure 3, item 44 shows the exit being angled (90 degrees is an angle) relative to the radial dimension).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amador (US 20160273657).
Regarding claim 4, Amador discloses the limitations of claim 1 as set forth in the above 102 rejection. However, Amador does not explicitly teach that the entrance channels are angled at about 30-60 degrees from the engine centerline. Amador does describe that the oil supply orifice can be angled relative to a radial line as necessary for proper distribution of the lubricant (Par. 0021). This means that the angle of the supply passage is a result effective variable where the result is the accurate distribution of lubricant for the system design. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the supply orifice be angled at about 30-60 degrees from the engine centerline, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Amador discloses the limitations of claim 9 as set forth in the above 102 rejection. However, Amador does not explicitly teach that the entrance channels are angled at about 30-60 degrees from the engine centerline. Amador does describe that the oil supply orifice can be angled relative to a radial line as necessary for proper distribution of the lubricant (Par. 0021). This means that the angle of the supply passage is a result effective variable where the result is the accurate distribution of lubricant for the system design. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the supply orifice be angled at about 30-60 degrees from the engine centerline, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amador (US 20160273657) in view of Lyle (US 20140119887). 
Regarding claim 8, Amador discloses the limitations of claim 1 as shown in the 102 rejection presented above. However, Amador does not explicitly disclose that the entrance channels have flared outlets. Amador and Lyle are analogous prior art because both describe oil passages for rotating machinery. Lyle teaches a passage (Figure 3, items 78 and 82) with a flared outlet (82 shows the outlet of the passage is larger than the inlet, thereby it is flared). Lyle also teaches that the design of this passage reduces concentrated stress in the passages and increases fatigue life of the rotational component, along with the passage being inexpensive to manufacture. Because both hole and passage designs are used in rotating oil transfer passages, the design of Lyle would provide predictable results in the system of Amador. Thereby it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the entrance channel of Amador to include the passage design of Lyle because the passage of Lyle reduces stress in the passage and increases life of the system and combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).
Regarding claim 16, Amador discloses the limitations of claim 9 as shown in the 102 rejection presented above. However, Amador does not explicitly disclose that the entrance channels have flared outlets. Amador and Lyle are analogous prior art because both describe oil passages for rotating machinery. Lyle teaches a passage (Figure 3, items 78 and 82) with a flared outlet (82 shows the outlet of the passage is larger than the inlet, thereby it is flared). Lyle also teaches that the design of this passage reduces concentrated stress in the passages and increases fatigue life of the rotational component, along with the passage being inexpensive to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745